

116 HR 5193 IH: Buy America for Drinking Water Extension Act of 2019
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5193IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mrs. Bustos (for herself, Mr. McKinley, Ms. McCollum, Mr. Foster, Mr. Cicilline, Ms. Meng, Ms. Moore, Ms. Schakowsky, Mr. Garamendi, Ms. Brownley of California, Mr. Pocan, and Mr. Ryan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to extend and expand the provision requiring the use of iron
			 and steel products that are produced in the United States in projects
			 funded through a State drinking water treatment revolving loan fund.
	
 1.Short titleThis Act may be cited as the Buy America for Drinking Water Extension Act of 2019. 2.Requirement for use of American materialsSubparagraph (A) of section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)) is amended to read as follows:
			
 (A)In generalFunds made available from a State drinking water treatment revolving loan fund established under this section may not be used for a project for the construction, alteration, maintenance, or repair of collection, treatment, storage, and distribution facilities, including publicly and privately owned pipes or other constructed conveyances, unless all of the iron and steel products used in the project are produced in the United States..
		